Citation Nr: 1816917	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to posttraumatic stress disorder (PTSD) with alcohol abuse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from June 1973 to March 1977 and from July 2009 to April 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for hearing loss, tinnitus, sleep apnea, and PTSD.  

A Notice of Disagreement (NOD) was received in November 2011, which the Board will accept as a valid NOD because the withdrawal of NOD which was requested on November 2, 2011 predates the filing of the NOD on November 9, 2011.  See 38 C.F.R. § 20.204(c).  In July 2014, a Statement of the Case was issued, and, in July 2014, the Veteran filed his substantive appeal (via a VA Form 9), which appealed only the issue of sleep apnea.

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.  See July 2017 Hearing, VACOLS. 

The Board notes that the Veteran original claim was one of entitlement to service connection for sleep apnea.  During the Veteran's July 2017 Hearing, the Veteran's representative requested that the Veteran's claim be broadened to include secondary service connection for sleep apnea as a result of the Veteran's PTSD with alcohol abuse.  For these reasons raised by the record, the Board hereby broadens the Veteran's claim as seeking entitlement to service connection for sleep apnea to include as secondary to posttraumatic stress disorder (PTSD) with alcohol abuse.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the additional delay, further development is needed in order to properly adjudicate the Veteran's claim.  The Veteran was diagnosed with sleep apnea in August 2013, three years after active service.  During the Veteran's July 2017 Hearing, the Veteran's representative requested that the Veteran's claim be broadened to include secondary service connection for sleep apnea as a result of the Veteran's PTSD.  The Veteran was granted entitlement to service connection for PTSD with alcohol abuse in an April 2013 rating decision.  Two previous VA medical opinions have been rendered pertaining to the Veteran's sleep apnea.  See December 2012 and July 2014 VA medical opinions.  However, the VA opinions were not tailored to address the matter of secondary service connection.  

The Veteran's service treatment record shows a post deployment health assessment dated March 8, 2010, in which the Veteran indicated problems sleeping and still feeling tired after sleeping.  The Veteran submitted a statement dated June 30, 2010, stating that he talked to a corpsman at Camp Morell during deployment about sleeping problems.  He was advised to be tested for sleep apnea when he returned to the states because they did not have facilities to test for sleep apnea at the camp.  

The Veteran's spouse submitted a VA Form 21-4138 buddy statement dated November 6, 2011, in which she stated that the Veteran appears to have restless sleep because he wakes up at all hours of the night, and is tired and moody during the day.  A primary care note dated August 23, 2012, notes insomnia due to the Veteran's mental health condition.

A December 2012 VA medical opinion opined that the Veteran was not diagnosed with sleep apnea, and therefore did not have sleep apnea related to service. 

The Board notes that during the Veteran's February 2013 VA psychiatric examination that the Veteran was noted to consume 5 to 6 alcoholic beverages during the day.  The Veteran was also noted to have chronic sleep impairment associated with his diagnosis of PTSD.  

The July 2014 VA examiner opined that it is less likely as not the claimed sleep apnea is proximately due to or caused by illness or event while on active duty because there is no evidence of diagnosis or sleep apnea while on active duty, and that the Veteran's snoring, restless sleep, and fatigue after sleeping are not pathognomonic of sleep apnea, as they are common to many conditions and are prevalent in individuals you use alcohol and tobacco.  

In a statement attached to the Veteran's VA form 9, the Veteran stated that the corpsman at his base during service told the Veteran that he should get tested for sleep apnea upon reentry to the United States, and that it is possible that air quality and psychological stress during deployment could have brought on the condition.  

During the Veteran's July 2017 hearing, the Veteran's spouse testified that the Veteran appears restless while he is sleeping, and appears to have nightmares, as he talks during sleep.  

In July 2014, the Veteran submitted evidence in support of his claim for secondary service connection in the form of an article from a medical journal entitled "Association of Psychiatric Disorder and Sleep Apnea in a Large Cohort," a second article from the same journal entitled " Sleep Disorders and Associated Medical Comorbidities in Active Duty Military Personnel," and  a proposed congressional resolution previously submitted to the House of Representatives that references increased risk of sleep apnea among soldiers returning from active duty by a congressional member.  

For the reasons stated above, a medical addendum opinion is needed in order to address the Veteran's contention of secondary service connection for sleep apnea due to the Veteran's service connected PTSD with alcohol abuse and to address the additional scientific, congressional, and medical evidence submitted in support of the Veteran's claim.   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the claims file to the July 2014 VA examiner or, if this examiner is not available, another appropriate medical professional to address the contended etiological relationship between any current obstructive sleep apnea and service-connected posttraumatic stress disorder with alcohol abuse.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.

In light of the Veteran and his spouse's lay observations that the Veteran presents with trouble sleeping at night, and the medical suggestion that such difficulties are due to his reports of sleep disturbances and nightmares from the PTSD, the examiner should respond to the following:

Please identify the likely cause of the Veteran's sleep apnea.  Specifically, is it at least as likely as not (50 percent or greater probability) that the sleep apnea, which the Veteran now has, was caused by or results from his service-connected posttraumatic stress disorder with alcohol abuse?

Is it at least as likely as not (50 percent or greater probability) that the sleep apnea, which the Veteran now has, progressed at an abnormally high rate (i.e., aggravated) due to or as a result of the service-connected posttraumatic stress disorder with alcohol abuse?

If the Veteran's sleep apnea shown is deemed to be unrelated to his service-connected posttraumatic stress disorder with alcohol abuse, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's and his spouse's lay observations regarding the history of the Veteran's symptomatology, the medical and congressional articles submitted by the Veteran, and all relevant medical evidence of record, including the Veteran's treatment records reporting symptoms of sleep disturbances and nightmares.

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonable make clear the medical guidance in the study of this case.

2. Then, the AOJ should review the record, conduct any additional development deemed necessary, and re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, then the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




